Per Curiam.

In view of the evidence introduced by plaintiffs to establish specific acts of negligence which caused their injuries, it was error to submit the case to the jury on the theory of res ipsa loquitur (Bressler v. New York R. T. Corp., 270 N. Y. 409; Bailey v. Bethlehem Steel Co., 277 App. Div. 798, affd. 302 N. Y. 717; Goodheart v. American Airlines, 252 App. Div. 660).
The judgment, as amended, should be unanimously reversed upon the law and the facts, and new trial granted, with $30 costs to appellants to abide the event.
Pette, Hart, and Brown, JJ., concur.
Judgment reversed, etc.